1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   LONNIE LEE POSLOF, Jr.,                             Case No.: 3:18-cv-761-MMA-AGS
     CDCR #BE-0659,
12
                                        Plaintiff,       ORDER DENYING PLAINTIFF’S
13                                                       REQUEST FOR ORDER TO SHOW
     vs.                                                 CAUSE
14
     MICHAEL MARTEL, et al.,
15                                                       [Doc. No. 57]
                                     Defendants.
16
17
18
19         Plaintiff Lonnie Lee Poslof, Jr., a California prisoner proceeding pro se, brings this
20   action pursuant to 42 U.S.C. § 1983, alleging violations of his Eighth Amendment rights
21   by various medical professionals and correctional officials at California State Prison in
22   Lancaster, California, and Richard J. Donovan Correctional Facility in San Diego,
23   California. Plaintiff is currently housed at Mule Creek State Prison in Ione, California.
24   Plaintiff now seeks a temporary restraining order and requests an order to show cause
25   why a preliminary injunction should not be issued against correctional officials at Mule
26   Creek State Prison, whom Plaintiff claims confiscated his legal materials in retaliation for
27   his litigation activities. See Doc. No. 57. For the reasons set forth below, the Court
28   DENIES Plaintiff’s motion.
                                                     1
                                                                              3:18-cv-761-MMA-AGS
1                                             DISCUSSION
2       1. Legal Standard
3          Injunctive relief, whether temporary or permanent, is an “extraordinary remedy,
4    never awarded as of right.” Winter v. Natural Res. Defense Council, 555 U.S. 7, 22
5    (2008). A plaintiff seeking injunctive relief “must establish that he is likely to succeed on
6    the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief,
7    that the balance of equities tips in his favor, and that an injunction is in the public
8    interest.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir.
9    2009) (quoting Winter, 555 U.S. at 20). An injunction may only be awarded upon a clear
10   showing that the plaintiff is entitled to relief. Winter, 555 U.S. at 22.
11         Requests for prospective relief are further limited by the Prison Litigation Reform
12   Act, which requires that the Court find the “relief [sought] is narrowly drawn, extends no
13   further than necessary to correct the violation of the federal right, and is the least
14   intrusive means necessary to correct the violation of the federal right.” 18 U.S.C. §
15   3626(a)(1)(A).
16      2. Analysis
17         In order to merit immediate injunctive relief, Plaintiff must establish probable
18   success on the merits with respect to his claims. He fails to do so. Plaintiff must also
19   demonstrate that irreparable injury is likely in the absence of an injunction. See
20   Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009). Plaintiff fails to make the
21   required showing. According to Plaintiff, at the time he constructively filed the instant
22   motion, he had been without his legal materials for twenty-one (21) days. However,
23   Plaintiff was recently transferred to Mule Creek State Prison from California State Prison
24   in Sacramento, California. Based on his transfer, it was not unreasonable for correctional
25   officials to dispossess Plaintiff of his legal materials for a period of time – three weeks
26   without those materials does not establish irreparable injury.
27         In addition, a party seeking a preliminary injunction must show a “sufficient nexus
28   between the claims raised in a motion for injunctive relief and the claims set forth in the
                                                    2
                                                                                 3:18-cv-761-MMA-AGS
1    underlying complaint itself.” Pacific Radiation Oncology, LLC v. Queen’s Med. Ctr.,
2    810 F.3d 631, 636 (9th Cir. 2015). “Absent that relationship or nexus, the district court
3    lacks authority to grant the relief requested.” Id. Plaintiff’s legal materials are not the
4    subject of his claims in this action. Most importantly, the Court does not have
5    jurisdiction over the individuals who have custody and control of Plaintiff’s legal
6    materials. “A federal court may issue an injunction if it has personal jurisdiction over the
7    parties and subject matter jurisdiction over the claim; it may not attempt to determine the
8    rights of persons not before the court.” Zepeda v. United States Immigration &
9    Naturalization Service, 753 F.2d 719, 727 (9th Cir. 1983). In other words, the Court’s
10   injunction would bind only those persons over which the Court has power, i.e., parties to
11   this action. Id. The Court lacks personal jurisdiction over the correctional officials at
12   Mule Creek State Prison and therefore lacks the authority to enjoin their conduct.
13                                           CONCLUSION
14          Based on the foregoing, the Court DENIES Plaintiff’s request for preliminary
15   injunctive relief.
16          IT IS SO ORDERED.
17   DATE: June 12, 2019                     _______________________________________
                                             HON. MICHAEL M. ANELLO
18
                                             United States District Judge
19
20
21
22
23
24
25
26
27
28
                                                   3
                                                                                3:18-cv-761-MMA-AGS
